PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Raymond et al.
Application No. 17/270,635
Filed: 23 Feb 2021
For: PRINTING APPARATUS WITH MODULAR PRINTHEAD SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the request for correction of patent application publication under 
37 CFR 1.221(b), filed on November 23, 2021, for the above-identified application.

The request is DISMISSED.

Applicant requests that the application be republished because the patent application publication contains allegedly material errors by not including the changes presented in the Article 34 Amendment. 

37 CFR 1.221 (b) is applicable “only when the Office makes a material mistake which is apparent from Office records…. Any request for a corrected publication or revised patent application publication other than provided as provided in paragraph (a) of this section must be filed within two months from the date of the patent application publication.  This period is not extendable.”  

The errors noted by requestor with respect to the Article 34 Amendment are not Office errors. The patent application publication does not include a mistake regarding the preliminary amendment because patent application publications are not required to include preliminary amendments.  See 37 CFR 1.215(a).  The “failure to include an amendment is not an Office error.”  See MPEP 1130(b).  

37 C.F.R. 1.215(a) states that the patent application publication may also be based upon amendments to the specification (other than the abstract or the claims) that are reflected in a substitute specification under § 1.125(b), amendments to the abstract under § 1.12(b), amendments to the claims that are reflected in a complete claim listing under  § 1.121(c), and amendments to the drawings under § 1.121(d), provided that such substitute specification or amendment is submitted in sufficient time to be entered into the Office file wrapper of the application before technical preparations for publication of the application have begun. 37 CFR 1.215(c) states that applicant may file an amended copy of the application for publication purposes, but such amendments must be submitted in compliance with the Office electronic filing system requirements, and within one month of the mailing date of the first Office communication that includes a confirmation number for the application, or fourteen months of the earliest filing date for which a benefit is sought under 35, United States Code, whichever is later.

The applicant is advised that a “request for republication of an application previously published” may be filed under 37 CFR 1.221(a).  Such a request for republication “must include a copy of the application compliance with the Office’s electronic filing system requirements and be accompanied by the publication fee set forth in § 1.18(d) and the processing fee set forth in 
§ 1.17(i).”  If the request for republication does not comply with the electronic filing system requirements, the republication will not take place and the publication fee set forth in § 1.18(d) will be refunded.  The processing fee will be retained.

A guide for filing a request for a Pre-Grant Publication, such as a request for republication, may be found on the link below: 

http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp

http://www.uspto.gov/ebc/portal/efs/pgpub_quickstart.pdf

Any request for republication under 37 CFR 1.221(a), must be submitted via the EFS system, as a “Pre-Grant Publication”.

Inquiries relating to this matter may be directed to the undersigned at (571) 272-6692.  Inquiries concerning the Pre-Grant Publication, or republication, should be directed to the Office of Data Management, Office of Publications, at (571) 272-4200.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions